





EXHIBIT 10.4

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MUST NOT TRADE THE SECURITIES BEFORE THE DATE
THAT IS 4 MONTHS AND ONE DAY AFTER THE LATER OF (i) MARCH 30, 2007, AND (ii) THE
DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND SUCH LAWS COVERING SUCH SECURITIES, OR THE CORPORATION
RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION STATING THAT SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

BROKER WARRANT

TO PURCHASE UP TO · SHARES OF COMMON STOCK OF

PARAMOUNT GOLD MINING CORP.
(a corporation existing under the laws of the State of Delaware)

THIS IS TO CERTIFY THAT for valuable consideration · (the "Agent") is entitled,
at any time prior to 5:00 p.m., Toronto time, on March 29, 2009, upon and
subject to the terms and conditions set forth herein (the whole being referred
to herein as this "Broker Warrant Certificate" and the rights of the Agent
represented by this Broker Warrant Certificate being referred to herein as this
"Broker Warrant"), to subscribe in whole or in part for up to · shares of common
stock, U.S.$0.001 par value, ("Common Shares" and which term shall include any
other shares or securities to be issued in addition thereto or in substitution
or replacement therefor as provided herein) in the capital of Paramount Gold
Mining Corp. (the "Corporation"), a corporation incorporated under the laws of
the State of Delaware, as constituted on the date hereof at a purchase price
(the purchase price in effect from time to time being called the "Exercise
Price") of U.S.$2.10 per Common Share, subject to adjustment in the events and
in the manner set forth herein.  This Broker Warrant shall become wholly void
and the unexercised portion of the subscription rights represented hereby will
expire and terminate at 5:00 p.m., Toronto time, on March 29, 2009 (the "Expiry
Time").  No fractional Common Shares will be issuable upon any exercise of this
Broker Warrant and the Agent will not be entitled to any cash payment or
compensation in lieu of a fractional Common Share.

All Common Shares which are to be issued upon the exercise of this Broker
Warrant shall be issued to the Agent, upon payment therefor of the amount for
which the Common Shares which may at the time be purchased pursuant to the
provisions hereof, and the Agent shall be deemed to have become the holder of
record of such Common Shares, on the date of delivery of this Broker Warrant
Certificate together with payment for the Common Shares so subscribed for,
unless the transfer books of the Corporation shall be closed on such date, in
which event the Common Shares so subscribed for shall be deemed to be issued,
and the Agent shall be deemed to have become the holder of record of such Common
Shares, on the date on which such transfer books are reopened and such Common
Shares shall be issued at the purchase price











--------------------------------------------------------------------------------







in effect on the date of delivery of this Broker Warrant Certificate together
with payment for the Common Shares subscribed for by the Agent.

The Agent may purchase less than the number of Common Shares which the Agent is
entitled to purchase hereunder on delivery of this Broker Warrant Certificate,
in which event a new certificate, in form identical hereto but with appropriate
changes, representing the right to purchase Common Shares not previously
purchased, shall be issued to the Agent.

This Broker Warrant does not entitle the Agent to any rights or interest
whatsoever as a shareholder of the Corporation or any other rights or interests
except as expressly provided in this Broker Warrant Certificate.

This Broker Warrant is non-assignable and non-transferable.

If this Broker Warrant Certificate or any replacement hereof becomes stolen,
lost, mutilated or destroyed, the Corporation shall, on such terms as it may in
its discretion impose, acting reasonably, issue and deliver a new certificate,
in form identical hereto but with appropriate changes, representing any
unexercised portion of the subscription rights represented hereby to replace the
certificate so stolen, lost, mutilated or destroyed.

By acceptance hereof, the Agent hereby represents and warrants to the
Corporation that the Agent is acquiring this Broker Warrant as principal for its
own account and not for the benefit of any other person.

All amounts of money referred to in this Broker Warrant Certificate are
expressed in lawful money of the United States of America.

This Broker Warrant shall enure to the benefit of, and shall be binding upon,
the Agent and the Corporation and their respective successors.

The above provisions are subject to the following:

1.

Exercise:

(1)

Mechanics: In the event that the Agent desires to exercise the right to purchase
Common Shares conferred hereby, the Agent shall (a) complete to the extent
possible in the manner indicated and execute a subscription form in the form
attached as schedule A to this Broker Warrant Certificate, (b) surrender this
Broker Warrant Certificate to the Corporation in accordance with section 9
hereof, and (c) pay the amount payable on the exercise of such Broker Warrant in
respect of the Common Shares subscribed for by certified cheque, bank draft or
money order in lawful money of the United States of America payable to the
Corporation or by transmitting same day funds in lawful money of the United
States of America by wire to such account as the Corporation shall direct the
Agent.  Upon such surrender and payment as aforesaid, the Agent shall be deemed
for all purposes to be the holder of record of the number of Common Shares to be
so issued and the Agent shall be entitled to delivery of a certificate or
certificates representing such Common Shares and the Corporation shall cause
such certificate or certificates to be delivered to the Agent at the address
specified in the subscription form within three business days after such
surrender and payment as aforesaid.  No fractional Common Shares will be
issuable upon any exercise of the Broker Warrant and the Agent will not be
entitled to any cash payment or compensation in lieu of a fractional Common
Share.











--------------------------------------------------------------------------------







(2)

Exercise Mechanics if Registration Statement Not Effective: Notwithstanding any
provision to the contrary contained herein, if the issuance of Common Shares
upon the exercise of Broker Warrants requires the maintenance of an effective
registration statement (a "Registration Statement"), with respect to such Common
Shares under the United States Securities Act of 1933, as amended (the
"Securities Act"), in no event shall such Common Shares be issued unless the
Common Shares are registered under the Securities Act pursuant to an effective
Registration Statement; provided, however, that if the Registration Statement
ceases to be effective, prior to the Expiry Time and for so long as the
Registration Statement is not effective, subject to applicable law, a holder of
any Broker Warrant may only exercise the right to purchase Common Shares
issuable upon the exercise of the Broker Warrants the circumstances noted below:

(a)

if the holder is a purchaser who is not (A) a resident of the United States or
(B) a U.S. Person (a "U.S. Purchaser") (as such term is defined in the
Securities Act) and the holder delivers a duly completed and executed Notice of
Exercise (If Registration Statement Not Effective) in the form attached as
schedule B to this Broker Warrant Certificate certifying that the holder: (A)(1)
is not in the United States; (2) is not a U.S. Person and is not exercising the
Broker Warrants for, or on behalf or benefit of, a U.S. Person or person in the
United States; (3) did not execute or deliver the Broker Warrant exercise form
in the United States; (4) agrees not to engage in hedging transactions with
regard to the Common Shares prior to the expiration of the one-year distribution
compliance period set forth in Rule 903(b)(3) of Regulation S under the
Securities Act ("Regulation S"); (5) acknowledges that the Common Shares
issuable upon exercise of the Broker Warrants are "restricted securities" as
defined in Rule 144 of the Securities Act and upon the issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act or applicable U.S. state laws and
regulations, the certificates representing the Common Shares will bear a
restrictive legend; and (6) acknowledges that the Corporation shall refuse to
register any transfer of the Common Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration under the Securities
Act; and (B) neither the Corporation nor the holder has engaged in any "directed
selling efforts" (as defined in Regulation S) in the United States; or

(b)

in a transaction that does not require registration under the Securities Act or
any applicable U.S. state laws and regulations and the holder has (A) delivered
a duly completed and executed Notice of Exercise (If Registration Statement Not
Effective) certifying that the holder is exercising the Broker Warrants pursuant
to such exemptions and (B) furnished to the Corporation, prior to such exercise,
an opinion of counsel of recognized standing in form and substance satisfactory
to the Corporation to such effect.

(3)

Legending if Registration Statement Not Effective: Unless the Broker Warrant is
exercised pursuant to an effective Registration Statement, the certificate
representing the Common Shares issued upon exercise of the Broker Warrant will
bear legends restricting the transfer without registration under the U.S.
Securities Act and applicable state securities laws and restricting transfer
through the facilities of the Toronto Stock Exchange or the TSX Venture
Exchange, substantially in the form set forth below:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE
STATE











--------------------------------------------------------------------------------







SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH LAWS COVERING SUCH SECURITIES, OR THE CORPORATION
RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION STATING THAT SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT."

If the Common Shares are also then listed on the Toronto Stock Exchange
certificates representing the Common Shares will also bear the following legend:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN SETTLEMENT OF
TRANSACTIONS ON TSX."

or

If the Common Shares are also then listed on the TSX Venture Exchange will also
bear the following legend:

"WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT BEFORE THE DATE THAT IS FOUR MONTHS
AND ONE DAY AFTER THE LATER OF (I) MARCH 30, 2007 AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY."

(4)

Suspensions of Registration Statement, etc.: If any Common Shares issuable upon
the exercise of Broker Warrants require the maintenance of a current
Registration Statement, with respect to such Common Shares under the Securities
Act, the Corporation shall have the authority to suspend the exercise of any or
all Broker Warrants while such registration statement is not current. If no
Registration Statement is effective at any time when any Broker Warrant is
exercised, the Agent shall be notified forthwith by the transfer agent that the
Agent is entitled, at his or her option, to exercise the Broker Warrant only in
accordance with the conditions set forth in Sections 1(2)(a) and (b) and upon
delivery of a Notice of Exercise (If Registration Statement Not Effective) to
the Corporation.











--------------------------------------------------------------------------------







2.

Partial Exercise:  The Agent may from time to time subscribe for and purchase
any lesser number of Common Shares than the number of Common Shares expressed in
this Broker Warrant Certificate.  In the event that the Agent subscribes for and
purchases any such lesser number of Common Shares prior to the Expiry Time, the
Agent shall be entitled to receive a replacement certificate representing the
unexercised balance of the Broker Warrants.

3.

Not a Shareholder:  The holding of the Broker Warrants shall not constitute the
Agent a shareholder of the Corporation nor entitle the Agent to any right or
interest in respect thereof except as expressly provided in this Broker Warrant
Certificate.

4.

Covenants, Representations and Warranties:  The Corporation hereby represents
and warrants that it is authorized to create and issue the Broker Warrants and
covenants and agrees that it will cause the Common Shares from time to time
subscribed for and purchased in the manner provided in this Broker Warrant
Certificate and the certificate or certificates representing such Common Shares
to be issued and that, at all times prior to the Expiry Time, it will reserve
and there will remain unissued a sufficient number of Common Shares to satisfy
the right of purchase provided for in this Broker Warrant Certificate.  The
Corporation hereby further covenants and agrees that it will at its expense
expeditiously use its best efforts to obtain the listing of such Common Shares
(subject to issue or notice of issue) on each stock exchange or over-the-counter
market on which the Common Shares may be listed from time to time.  All Common
Shares which are issued upon the exercise of the right of purchase provided in
this Broker Warrant Certificate, upon payment therefor of the amount at which
such Common Shares may be purchased pursuant to the provisions of this Broker
Warrant Certificate, shall be and be deemed to be fully paid and non-assessable
shares and free from all taxes, liens and charges with respect to the issue
thereof.  The Corporation hereby represents and warrants that this Broker
Warrant Certificate is a valid and enforceable obligation of the Corporation,
enforceable in accordance with the provisions of this Broker Warrant
Certificate.

5.

Anti-Dilution Protection:

(1)

Definitions:  For the purposes of this section 5, unless there is something in
the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
subsection 5(1):

(a)

"Adjustment Period" means the period commencing on the date of issue of the
Warrants and ending at the Expiry Time;

(b)

"Current Market Price" of the Common Shares at any date means the price per
share equal to the weighted average price at which the Common Shares have traded
on The Toronto Stock Exchange or the TSX Venture Exchange, as applicable, or, if
the Common Shares are not then listed on The Toronto Stock Exchange or the TSX
Venture Exchange, on such other Canadian stock exchange as may be selected by
the directors of the Corporation for such purpose or, if the Common Shares are
not then listed on any Canadian stock exchange, in the over-the-counter market
or the OTC Bulletin Board, during the period of any 20 consecutive trading days
ending not more than five business days before such date; provided that the
weighted average price shall be determined by dividing the aggregate sale price
of all Common Shares sold on the said exchange or market, as the case may be,
during such 20 consecutive trading days by the total number of Common Shares so
sold; and provided further that if the Common Shares are not then listed on any
Canadian stock exchange or traded in the over-the-counter market or the











--------------------------------------------------------------------------------







OTC Bulletin Board, then the Current Market Price shall be determined by a firm
of independent chartered accountants selected by the directors of the
Corporation;

(c)

"director" means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action "by the directors" means
action by the directors of the Corporation as a board or, whenever empowered,
action by any committee of the directors of the Corporation;

(d)

"Offering" means the offering of up to 9,525,000 units in the capital of the
Corporation pursuant to an agency agreement dated March 30, 2007 between the
Corporation and Blackmont Capital Inc., Haywood Securities Inc., Canaccord
Capital Corporation and Raymond James Ltd; and

(e)

"trading day" with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.

(2)

Adjustments:  The Exercise Price and the number of Common Shares issuable to the
Agent upon the exercise of the Broker Warrants shall be subject to adjustment
from time to time in the events and in the manner provided as follows:

(a)

If at any time during the Adjustment Period the Corporation shall:

(i)

fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a stock
dividend;

(ii)

fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

(iii)

subdivide the outstanding Common Shares into a greater number of Common Shares;
or

(iv)

consolidate the outstanding Common Shares into a lesser number of Common Shares,

(any of such events in subclauses 5(2)(a)(i), 5(2)(a)(ii), 5(2)(a)(iii) and
5(2)(a)(iv) above being herein called a "Common Share Reorganization"), the
Exercise Price shall be adjusted on the earlier of the record date on which
holders of Common Shares are determined for the purposes of the Common Share
Reorganization and the effective date of the Common Share Reorganization to the
amount determined by multiplying the Exercise Price in effect immediately prior
to such record date or effective date, as the case may be, by a fraction:

A.

the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and











--------------------------------------------------------------------------------







B.

the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including in the case of a distribution of securities exchangeable for or
convertible into Common Shares the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such date).

To the extent that any adjustment in the Exercise Price occurs pursuant to this
clause 5(2)(a) as a result of the fixing by the Corporation of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(b)

If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Common Shares of rights, options or warrants pursuant to which
such holders are entitled, during a period expiring not more than 45 days after
the record date for such issue (such period being the "Rights Period"), to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share to the holder (or in the
case of securities exchangeable for or convertible into Common Shares, at an
exchange or conversion price per share) at the date of issue of such securities
of less than 95% of the Current Market Price of the Common Shares on such record
date (any of such events being called a "Rights Offering"), the Exercise Price
shall be adjusted effective immediately after the record date for such Rights
Offering to the amount determined by multiplying the Exercise Price in effect on
such record date by a fraction:

(i)

the numerator of which shall be the aggregate of

A.

the number of Common Shares outstanding on the record date for the Rights
Offering, and

B.

the quotient determined by dividing

(1)

either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or, (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

(2)

the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

(ii)

the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of











--------------------------------------------------------------------------------







Common Shares offered pursuant to the Rights Offering (including in the case of
the issue or distribution of securities exchangeable for or convertible into
Common Shares the number of Common Shares for or into which such securities may
be exchanged or converted).

If by the terms of the rights, options, or warrants referred to in this clause
5(2)(b), there is more than one purchase, conversion or exchange price per
Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be.
 Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of any such calculation.  To the
extent that any adjustment in the Exercise Price occurs pursuant to this clause
5(2)(b) as a result of the fixing by the Corporation of a record date for the
issue or distribution of rights, options or warrants referred to in this clause
5(2)(b), the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(c)

If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Common Shares of:

(i)

shares of the Corporation of any class other than Common Shares;

(ii)

rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share) at the date of issue of such securities to the
holder of at least 95% of the Current Market Price of the Common Shares on such
record date);

(iii)

evidences of indebtedness of the Corporation; or

(iv)

any property or assets of the Corporation;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a "Special Distribution"), the Exercise Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:











--------------------------------------------------------------------------------







A.

the numerator of which shall be the difference between

(1)

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

(2)

the fair value, as determined by the directors of the Corporation, to the
holders of Common Shares of the shares, rights, options, warrants, evidences of
indebtedness or property or assets to be issued or distributed in the Special
Distribution, and

B.

the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Exercise Price occurs pursuant to this clause 5(2)(c)
as a result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares referred to in
this clause 5(2)(c), the Exercise Price shall be readjusted immediately after
the expiry of any relevant exercise, exchange or conversion right to the amount
which would then be in effect based upon the number of Common Shares issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(d)

If at any time during the Adjustment Period there shall occur:

(i)

a reclassification or redesignation of the Common Shares, a change of the Common
Shares into other shares or securities or any other capital reorganization
involving the Common Shares other than a Common Share Reorganization;

(ii)

a consolidation, amalgamation or merger of the Corporation with or into another
body corporate which results in a reclassification or redesignation of the
Common Shares or a change of the Common Shares into other shares or securities;

(iii)

the transfer of the undertaking or assets of the Corporation as an entirety or
substantially as an entirety to another corporation or entity;

(any of such events being called a "Capital Reorganization"), after the
effective date of the Capital Reorganization the Agent shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Broker Warrants, in lieu of the number of Common Shares to which the
Agent was theretofor entitled upon the exercise of the Broker Warrants, the kind
and aggregate number of shares and other securities or property resulting from
the Capital Reorganization which the Agent would have been entitled to receive
as a











--------------------------------------------------------------------------------







result of the Capital Reorganization if, on the effective date thereof, the
Agent had been the registered holder of the number of Common Shares which the
Agent was theretofore entitled to purchase or receive upon the exercise of the
Broker Warrants.  If necessary, as a result of any such Capital Reorganization,
appropriate adjustments shall be made in the application of the provisions of
this Broker Warrant Certificate with respect to the rights and interests
thereafter of the Agent to the end that the provisions shall thereafter
correspondingly be made applicable as nearly  as may reasonably be possible in
relation to any shares or other securities or property thereafter deliverable
upon the exercise of the Broker Warrants.

(e)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of clause 5(2)(a),
5(2)(b) or 5(2)(c) of this Broker Warrant Certificate, then the number of Common
Shares purchasable upon the subsequent exercise of the Broker Warrants shall be
simultaneously adjusted or readjusted, as the case may be, by multiplying the
number of Common Shares purchasable upon the exercise of the Broker Warrants
immediately prior to such adjustment or readjustment by a fraction which shall
be the reciprocal of the fraction used in the adjustment or readjustment of the
Exercise Price.

(3)

Rules:  The following rules and procedures shall be applicable to adjustments
made pursuant to subsection 5(2) hereof:

(a)

Subject to the following clauses of this subsection 5(3), any adjustment made
pursuant to subsection 5(2) hereof shall be made successively whenever an event
referred to therein shall occur.

(b)

No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one per cent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of the Broker Warrants unless it would result in a
change of at least one one-hundredth of a Common Share; provided, however, that
any adjustments which except for the provision of this clause 5(3)(b) would
otherwise have been required to be made shall be carried forward and taken into
account in any subsequent adjustment.  Notwithstanding any other provision of
subsection 5(2) hereof, no adjustment of the Exercise Price shall be made which
would result in an increase in the Exercise Price or a decrease in the number of
Common Shares issuable upon the exercise of the Broker Warrants (except in
respect of the Common Share Reorganization described in subclause 5(2)(a)(iv)
hereof or a Capital Reorganization described in subclause 5(2)(d)(ii) hereof).

(c)

No adjustment in the Exercise Price or in the number or kind of securities
purchasable upon the exercise of the Broker Warrants shall be made in respect of
any event described in section 5 hereof if the Agent is entitled to participate
in such event on the same terms mutatis mutandis as if the Agent had exercised
the Broker Warrants prior to or on the record date or effective date, as the
case may be, of such event.

(d)

No adjustment in the Exercise Price or in the number of Common Shares
purchasable upon the exercise of the Broker Warrants shall be made pursuant to
subsection 5(2) hereof in respect of the issue from time to time of Common
Shares pursuant to the warrant certificates and Broker Warrant Certificates
issued pursuant to the Offering or pursuant to any stock option, stock purchase
or stock bonus plan in effect from time to











--------------------------------------------------------------------------------







time for directors, officers or employees of the Corporation and/or any
subsidiary of the Corporation and any such issue, and any grant of options in
connection therewith, shall be deemed not to be a Common Share Reorganization, a
Rights Offering nor any other event described in subsection 5(2) hereof.

(e)

If at any time during the Adjustment Period the Corporation shall take any
action affecting the Common Shares, other than an action described in subsection
5(2) hereof, which in the opinion of the directors would have a material adverse
effect upon the rights of holders of warrants, either or both the Exercise Price
and the number of Common Shares purchasable upon exercise of Broker Warrants
shall be adjusted in such manner and at such time by action by the directors, in
their sole discretion,  as may be equitable in the circumstances.  Failure of
the taking of action by the directors so as to provide for an adjustment prior
to the effective date of any action by the Corporation affecting the Common
Shares shall be deemed to be conclusive evidence that the directors have
determined that it is equitable to make no adjustment in the circumstances.

(f)

If the Corporation shall set a record date to determine holders of Common Shares
for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall, thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
the Broker Warrant shall be required by reason of the setting of such record
date.

(g)

In any case in which this Broker Warrant Certificate shall require that an
adjustment shall become effective immediately after a record date for an event
referred to in subsection 5(2) hereof, the Corporation may defer, until the
occurrence of such event:

(i)

issuing to the Agent, to the extent that the Broker Warrants are exercised after
such record date and before the occurrence of such event, the additional Common
Shares or other securities issuable upon such exercise by reason of the
adjustment required by such event; and

(ii)

delivering to the Agent any distribution declared with respect to such
additional Common Shares or other securities after such record date and before
such event;

provided, however, that the Corporation shall deliver to the Agent an
appropriate instrument evidencing the right of the Agent upon the occurrence of
the event requiring the adjustment, to an adjustment in the Exercise Price or
the number of Common Shares purchasable upon the exercise of the Broker Warrants
and to such distribution declared with respect to any such additional Common
Shares issuable on the exercise of the Broker Warrants.

(h)

In the absence of a resolution of the directors fixing a record date for a
Rights Offering, the Corporation shall be deemed to have fixed as the record
date therefor the date of the issue of the rights, options or warrants issued
pursuant to the Rights Offering.

(i)

If a dispute shall at any time arise with respect to adjustments of the Exercise
Price or the number of Common Shares purchasable upon the exercise of the Broker
Warrants, such











--------------------------------------------------------------------------------







disputes shall be conclusively determined by the auditors of the Corporation or
if they are unable or unwilling to act, by such other firm of independent
chartered accountants as may be selected by the directors and any such
determination shall be conclusive evidence of the correctness of any adjustment
made pursuant to subsection 5(2) hereof and shall be binding upon the
Corporation and the Agent.

(j)

As a condition precedent to the taking of any action which would require an
adjustment pursuant to subsection 5(2) hereof, including the Exercise Price and
the number or class of Common Shares or other securities which are to be
received upon the exercise thereof, the Corporation shall take any action which
may, in the opinion of counsel to the Corporation, be necessary in order that
the Corporation may validly and legally issue as fully paid and non-assessable
shares all of the Common Shares or other securities which the Agent is entitled
to receive in accordance with the provisions of this Broker Warrant Certificate.

(4)

Notice:  At least 21 days prior to the earlier of the record date or effective
date of any event which requires or might require an adjustment in any of the
rights of the Agent under this Broker Warrant Certificate, including the
Exercise Price or the number of Common Shares which may be purchased under this
Broker Warrant Certificate, the Corporation shall deliver to the Agent a
certificate of the Corporation specifying the particulars of such event and, if
determinable, the required adjustment and the calculation of such adjustment.
 In case any adjustment for which a notice in this subsection 5(4) has been
given is not then determinable, the Corporation shall promptly after such
adjustment is determinable deliver to the Agent a certificate providing the
calculation of such adjustment.  The Corporation hereby covenants and agrees
that the register of transfers and share transfer books for the Common Shares
will be open, and that the Corporation will not take any action which might
deprive the Agent of the opportunity of exercising the rights of subscription
contained in this Broker Warrant Certificate, during such 21 day period.

6.

Further Assurances:  The Corporation hereby covenants and agrees that it will
do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all and every such other act, deed and assurance as
the Agent shall reasonably require for the better accomplishing and effectuating
of the intentions and provisions of this Broker Warrant Certificate.

7.

Time of Essence:  Time shall be of the essence of this Broker Warrant
Certificate.

8.

Governing Laws:  This Broker Warrant Certificate shall be construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

9.

Notices:  All notices or other communications to be given under this Broker
Warrant Certificate shall be delivered by hand or by telecopier and, if
delivered by hand, shall be deemed to have been given on the delivery date and,
if sent by telecopier, on the date of transmission if sent before 5:00 p.m. on a
business day or, if such day is not a business day, on the first business day
following the date of transmission.











--------------------------------------------------------------------------------







Notices to the Corporation shall be addressed to:

Paramount Gold Mining Corp.

Suite 100

346 Waverley Street

Ottawa, Ontario

K2P 0W5




Attention:  

President and Chief Executive Officer

Telecopier:  

613-248-4971

Notices to the Agent  shall be addressed to:

Raymond James Ltd.

Suite 5300

Scotia Plaza

40 King Street West

Toronto, Ontario

M5H 3Y2




Attention:

David Greifenberger

Telecopier:

416-777-7114




The Corporation and the Agent may change its address for service by notice in
writing to the other of them specifying its new address for service under this
Broker Warrant Certificate.

10.

Legends on Common Shares:  Any certificate representing Common Shares issued
upon the exercise of the Warrants prior to the earlier of (i) the date that the
Corporation becomes a reporting issuer in Canada, and (ii) the date which is
four months and one day after the date hereof will bear the following legend:

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (I) MARCH 30, 2007; AND (II) THE DATE THAT THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY."  

provided that

(a)

if the Corporation becomes a reporting issuer in Canada by filing a prospectus
and four months and one day have elapsed since the date hereof, the certificates
representing the Common Shares may be exchanged for certificates bearing no such
legend, or

(b)

if the Corporation becomes a reporting issuer in Canada after the date hereof by
any other means other than as set out in subsection 10(a) above, subsequent to
the date that is four months and one day after the later of (i) the date hereof,
and (ii) the date the Corporation becomes a reporting issuer in any province or
territory of Canada, the certificates representing the Common Shares may be
exchanged for certificates bearing no such legend.











--------------------------------------------------------------------------------







11.

Lost Certificate:  If this Broker Warrant Certificate or any replacement hereof
becomes stolen, lost, mutilated or destroyed, the Corporation shall, on such
terms as it may in its discretion impose, acting reasonably, issue and deliver a
new certificate, in form identical hereto but with appropriate changes,
representing any unexercised portion of the subscription rights represented
hereby to replace the certificate so stolen, lost, mutilated or destroyed.

12.

Language:  The parties hereto acknowledge and confirm that they have requested
that this Broker Warrant Certificate as well as all notices and other documents
contemplated hereby be drawn up in the English language.  Les parties aux
présentes reconnaissent et confirment qu'elles ont exigé que la présente
convention ainsi que tous les avis et documents qui s'y rattachent soient
rédigés en langue anglaise.











--------------------------------------------------------------------------------







IN WITNESS WHEREOF the Corporation has caused this Broker Warrant Certificate to
be signed by an authorized officer as of the _____ day of March, 2007.

PARAMOUNT GOLD MINING CORP.

By:

 

 

Authorized Signatory











--------------------------------------------------------------------------------







Schedule A

TO:

PARAMOUNT GOLD MINING CORP.

SUBSCRIPTION FORM

The undersigned hereby subscribes for _______________ shares  of common stock,
U.S.$0.001 par value ("Common Shares") in the capital of Paramount Gold Mining
Corp. (the "Corporation") (or such other number of common shares or other
securities to which such subscription entitles the undersigned in lieu thereof
or in addition thereto pursuant to the provisions of the broker warrant
certificate (the "Broker Warrant Certificate") dated the 30th day of March, 2007
issued by the Corporation) at the purchase price of U.S.$2.10 per Common Share
(or at such other purchase price as may be in effect under the provisions of the
Broker Warrant Certificate) and on and subject to the other terms and conditions
specified in the Broker Warrant Certificate and hereunder and encloses herewith
a certified cheque, bank draft or money order in lawful money of the United
States of America payable to the Corporation or has transmitted same day funds
in lawful money of United States of America by wire to such account as the
Corporation directed the undersigned in payment of the subscription price.

The undersigned ins an "accredited investor" as defined in Regulation D
promulgated under the United States Securities Act of 1933, as amended (the
"Securities Act") or is a not U.S. Person or a person within the United States
and that the Common Shares are not being subscribed for on behalf of a U.S.
Person (as such term is defined for the purposes of the Securities Act.

The undersigned hereby directs that the Common Shares subscribed for be
registered and delivered as follows:

Name in Full

Address

Number of Common Shares

 

 

 

 

 

 




DATED this ___ day of _____________, 200__.

 

RAYMOND JAMES LTD.

By:

 

 

 














--------------------------------------------------------------------------------










Schedule B




NOTICE OF EXERCISE

(If Registration Statement Not Effective)

TO: PARAMOUNT GOLD MINING CORP.

The undersigned holder of the within Broker Warrant Certificate, hereby
exercises certain Broker Warrants (the "Exercised Warrants") evidenced thereby
and hereby subscribes for a number of Common Shares of Paramount Gold Mining
Corp. (the "Corporation") equal to such number of Common Shares or number or
amount of other securities or property, or combination thereof, to which such
exercise entitles him under the provisions of the Broker Warrant at an aggregate
price equal to the product of the Exercise Price and the number of Exercised
Warrants, and on the terms specified in such Broker Warrant Certificate, and in
payment therefor, delivers herewith a bank draft, certified cheque or money
order payable to Paramount Gold Mining Corp..  Capitalized terms not defined
herein shall have the definitions set forth in the Broker Warrant Certificate.

The undersigned represents that it (A) has had access to such current public
information concerning the Corporation as it considered necessary in connection
with its investment decision and (B) understands that the securities issuable
upon exercise hereof have not been registered under the United States Securities
Act of 1933, as amended (the "1933 Act").   

The undersigned represents and warrants that it: [CHECK ONE ONLY]

____ A. is not a U.S. Purchaser and it (1) is not in the United States; (2) is
not a U.S. Person and is not exercising the Broker Warrants for, or on behalf or
benefit of, a U.S. Person or person in the United States; (3) did not execute or
deliver the Subscription Form in the United States; (4) agrees not to engage in
hedging transactions with regard to the Common Shares prior to the expiration of
the one-year distribution compliance period set forth in Rule 903(b)(3) of
Regulation S; (5) acknowledges that the Common Shares issuable upon exercise of
the Broker Warrant are "restricted securities" as defined in Rule 144 of the
1933 Act and upon the issuance thereof, and until such time as the same is no
longer required under the applicable requirements of the 1933 Act or applicable
U.S. state laws and regulations, the certificates representing the Common Shares
will bear a restrictive legend; and (6) acknowledges that the Corporation shall
refuse to register any transfer of the Common Shares not made in accordance with
the provisions of Regulation S, pursuant to registration under the 1933 Act, or
pursuant to an available exemption from registration under the 1933 Act; and
(B) it holder has not engaged in any "directed selling efforts" (as defined in
Regulation S) in the United States.

____B. the undersigned is delivering a written opinion of United States counsel
or a written confirmation from the Corporation to the effect that the Common
Shares to be delivered upon exercise hereof have been registered under the 1933
Act or are exempt from registration thereunder.

The undersigned holder understands that the certificate representing the
Corporation's Common Shares is issued upon exercise of this Broker Warrants will
bear a legend restricting the transfer without registration under the 1933 Act
and applicable state securities laws substantially the form set forth in
Section 1(3) of the Broker Warrant Certificate.




Name:







Please print or type name and address (including postal code)











--------------------------------------------------------------------------------













Address:







Number of Broker Warrant being Exercised:

DATED this      day of                     ,          

Signature guaranteed by:

Name of registered holder (please print)

 

Signature of or on behalf of registered holder

 

Office, Title or other Authorization (if holder not an individual)















